Citation Nr: 0727059	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine with spina bifida occulta.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2004, the Board issued a decision which denied 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral pes planus.  

In January 2006, a Joint Motion for Remand (Joint Motion) was 
filed with the United States Court of Appeals for Veterans 
Claims (Court), requesting that the issues be remanded for 
additional development.  Later that month, the Court issued 
an order which vacated the Board's August 2004 decision, and 
remanded the case to the Board for compliance with the joint 
motion and readjudication consistent with its order.  

In October 2006, the Board remanded the case for development 
requested in the Joint Motion.  The veteran's Social Security 
Administration medical records were requested.  The SSA 
reported that its medical records for the veteran had been 
destroyed.  The veteran was notified that SSA records had not 
been located.  He was also given notice in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  In as 
much as the requested development has been completed, the 
Board proceeds with review of the appeal.  


FINDINGS OF FACT

1.  Degenerative changes of the lumbar spine with spina 
bifida occulta are not related to a disease or injury in 
service.  

2.  Service connection for bilateral pes planus was denied in 
September 1999.  The veteran did not perfect an appeal of 
that decision.

3.  Evidence received since September 1999 does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection; instead, it is cumulative and redundant 
of evidence previously submitted.  


CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbar spine with spina 
bifida occulta were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  

2.  The September 1999 RO decision is final. 38 U.S.C.A. § 
7104 (West 1991; 38 C.F.R. § 20.1100 (1999).

3.  The evidence added to the record since the last final 
disallowance is not new and material; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2001 and updated in December 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and to reopen 
a claim previously denied because the pes planus was noted 
during service and did not worsen during service; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed in December 2006 to submit any 
evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated each based 
on all the evidence in April 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in that case was provided in December 
2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

The veteran's medical records were requested from SSA.  SSA 
responded that its medical records for the veteran had been 
destroyed.  The veteran was notified that SSA records had not 
been located.  The veteran's representative has not asserted 
that there were any other VCAA deficiencies and the Board can 
find none.  The Board concludes that VA has satisfied its 
duties under VCAA.  

Service Connection

The veteran seeks service connection for a back and foot 
disorders.  He contends the back disorder is the result of 
injury in service and that the foot disorder was aggravated 
by service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Degenerative Changes of the Lumbar Spine with Spina Bifida 
Occulta

There is no dispute that the veteran has a current back 
disability.  A private operative report shows the veteran had 
back surgery in August 1971 for lumbosacral degenerative 
changes with spina bifida occulta as a defect.  

As a lay witness, the veteran is competent to report what he 
has experienced.  At the December 2000 RO hearing, he 
testified that he had back pain after he was tossed out of 
the back of a truck when it hit something.  He stated that he 
went to a hospital and was treated with muscle relaxers and 
heat.  This is not documented in the service medical records.  
However, the service medical records are partially singed and 
the Board recognizes its heightened duties with regard to 
these partially damaged records.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1990).  

The third requirement for service connection is still needed.  
There must be a competent medical opinion connecting the 
current disability to the disease or injury in service.  
There is no such evidence in this case.  It appears that all 
available private medical records and VA clinical records 
have been obtained and there is nothing in them that would 
connect a current back disorder to injury in service.  The 
veteran has not identified any competent medical evidence 
that connects his current back disorder to service.  A VA 
examination was done in April 2002 and the examiner expressed 
the opinion that he could not connect the disability to 
service, without resort to speculation.  

As noted above, the case was remanded pursuant to an order of 
the Court and a joint motion, in order to obtain SSA records.  
SSA responded that the records had been destroyed, so there 
is no supporting evidence from that source.  

Arthritic and organic neurologic disorders may be presumed to 
have been incurred during active military service if manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  However, in this case, 
there is no competent medical documentation of either 
disorder being manifested to 10 percent in the first year 
after active service.  

There is evidence against the claim.  On separation 
examination in December 1958, a doctor indicated the 
veteran's spine was normal.  While this notation is brief, it 
is a report of the veteran's condition just before he was 
released from service by a competent medical witness.  
Consequently, it is probative.  Also, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, over 12 years passed between 
service and the earliest medical record about his back.  

Without any competent medical evidence of a nexus connecting 
the current back disability to injury in service, the 
separation examination report and the passage of time form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

New & Material Evidence for Bilateral Pes Planus

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).    

The veteran seeks service connection for bilateral pes planus 
(or flat feet), which he contends worsened while on active 
service.  He has testified that his feet hurt in service and 
that he was given arch supports.  This is documented in the 
service medical records, which were previously considered.  
Further, his pes planus was described as third degree on 
separation examination and he asserts that indicates a 
worsening of the condition.  The veteran does not have the 
necessary medical expertise to make that conclusion.  
38 C.F.R. § 3.159 (a) (2006).  While a lay person is 
certainly capable of providing evidence of symptomatology, he 
is generally not capable of opining on matters requiring 
medical knowledge, such as causation or aggravation.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1995).  That is particularly 
so in this case, where his argument about third degree pes 
planus neglects to discuss that on both preinduction 
examinations, the pes planus was noted to be of third degree.  

By rating decision dated in September 1999, the RO denied the 
veteran's claim on the basis that a third degree pes planus 
was noted on entrance examination and ratable at 0 percent 
and third degree pes planus ratable at 0 percent was also 
noted on separation examination.  The RO concluded that the 
condition pre-existed service and that the entrance and 
separation examinations showed there was no increase in 
severity during service.  The veteran did not submit a timely 
notice of disagreement with this decision.  

The veteran attempted to reopen his claim in April 2002, by 
submitting a copy of DA Form 1811, Physical and Mental Status 
on Release from Active Service, dated in February 1959, and 
showing his physical profile was all 1's except for a 3 for 
the lower extremities.  This record was in the service 
medical records and was previously considered.  The veteran 
also submitted many other recent medical records, which did 
not address his feet.  In May 2002, he claimed that his feet 
were aggravated by prolonged marching and standing in 
service.  

In August 2002, the RO determined that new and material 
evidence to reopen the claim for service connection for pes 
planus had not been submitted.  In September 2002, the RO 
sent the veteran a letter telling him what constituted new 
and material evidence.  A notice of disagreement was received 
in November 2002.  Additional private medical records were 
received in July 2003.  They did not provide evidence as to 
the veteran's feet during service.  

The applicable law provides that the September 1999 RO 
decision that was unappealed is final.  38 U.S.C.A. § 7105 
(1991); 38 C.F.R. §§ 20.1103 (1999).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  

There was a change in the regulatory definition of new and 
material evidence.  The joint motion pointed out that there 
was some confusion as to which regulation was applicable and 
which was applied in the veteran's case.  In this case, the 
Board applies and cites the new regulation.  

For claims to reopen, such as this one, received after August 
29, 2001, "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
This means that only evidence received since the September 
1999 RO denial will be reviewed.

Since the RO denial, the veteran has submitted his own lay 
statements, which outline his arguments and conclude that his 
preexisting pes planus was aggravated by service.  He also 
has submitted recent medical evidence pertaining to other 
conditions.  

None of these items meets the criteria for new and material 
evidence.  The veteran's arguments, though they have changed 
over the years, do not constitute new evidence.  See Untalan 
v. Nicholson, 20 Vet. App. 467 (2006) (holding that new 
arguments based on evidence already of record at time of 
previous decision do not constitute presentation of new 
evidence).  Nor are his own statements finding a causative 
link between his current disability and his service 
considered to be material.  Although evidence proffered by 
the claimant to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, there is no 
presumption of competency.  Unless there is a showing that 
the veteran is qualified through specialized education, 
training, or experience to offer medical diagnoses, 
statements, or opinions, such statements are not competent, 
and therefore not material.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence that the veteran submitted is 
duplicative, and by its very nature, is not new and material 
as it is cumulative and redundant of evidence already of 
record prior to the last final disallowance in 1999.  The 
veteran's service medical records have been of record since 
August 1999.  

The Board notes the argument presented in the appellant's 
brief to the Court.  This argument was not incorporated into 
the joint motion.  It was argued that where a presumption was 
not considered, evidence which would address that presumption 
would be new and material.  The argument went on to a 
discussion of the two prong test in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  However, this case is radically 
different from Wagner.  In that case, a pre-existing 
disability was not noted on the entrance examination, that 
fact raised presumptions of soundness.  38 U.S.C.A. § 1111 
(West 2002).  The two prong test in Wagner discusses the 
rebuttal of the presumption of soundness.  In this case, the 
presumptions of soundness do not arise because the threshold 
criteria are not met.  That is, when the veteran was 
examined, accepted, and enrolled for service, it was 
discovered and recorded that he had a pre-existing pes 
planus.  Actually, it was documented by medical examiners on 
two preinduction examinations.  In October 1956, it was 
described as "Spasmodic talipes valgus - L3."  In February 
1957, it was described as "PP 3 degrees bilateral 
symptomatic L-3."  Since the disability was noted when the 
veteran was examined for service, there is no presumption of 
soundness as to the pes planus and the Wagner discussion of 
the requirements to rebut the presumption of soundness does 
not apply.  

In sum, the veteran has not submitted new and material 
evidence sufficient to reopen his previously denied claim.  
His application to reopen must be denied.


ORDER

Service connection for degenerative changes of the lumbar 
spine with spina bifida occulta is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a bilateral pes planus is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


